Citation Nr: 0903432	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-31 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1957 to 
January 1958.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision.


FINDING OF FACT

The evidence fails to show that the veteran is unemployable 
as a result of his service connected disabilities.


CONCLUSION OF LAW

Criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  TDIU

The veteran asserts that because of his difficulty hearing he 
is unable to work.  The veteran states that he has difficulty 
hearing on the telephone, and in loud places.  

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The veteran is currently service connected for bilateral 
hearing loss (rated at 60 percent) and for tinnitus (rated at 
10 percent).  His combined rating is 60 percent; and, as 
such, the veteran meets the schedular criteria for a TDIU.  

The veteran is currently unemployed having reportedly last 
worked in 1994 as a bar manager, a position he had held since 
1964.  Despite several non-service connected disabilities, 
the veteran apparently is in excellent physical condition; as 
he has reported that he walks 3 miles a day, 5 days a week 
and plays racquet ball 4 days a week for approximately 2 
hours each time.  Nevertheless, the veteran contends that he 
is incapable of substantially gainful employment due to his 
service connected hearing disabilities. 

The veteran's representative argued that despite the 
veteran's obvious vigor, he only has a 12th grade education 
and because of his difficulty understanding spoken words it 
renders it impossible for him to work as a bar tender.  

Because the veteran met the schedular criteria for a TDIU, 
and because no medical opinion addressing the veteran's 
employability was of record, the Board remanded the veteran's 
claim in order to obtain a medical opinion of record 
addressing the veteran's employability.  In August 2008 the 
veteran underwent a VA examination at which it was noted that 
he had retired from working after being a restaurateur most 
of his life.  The examiner found that the veteran could 
understand conversational speech at normal volumes, although 
he had difficulty understanding conversations over the 
telephone.  While the examiner conceded that the veteran 
might have difficulty with employment that required a lot of 
telephone contact, the examiner nevertheless concluded that 
there were no physical findings that would preclude the 
veteran from doing the kind of work that he had done for most 
of his life.  

The veteran believes that he is unemployable based on his 
service connected hearing disabilities, but he is not 
medically qualified to prove such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, his 
opinion is insufficient to establish that a TDIU is 
warranted.  

The veteran's hearing disabilities clearly impair his ability 
to work, but he has been assigned a 60 percent disability 
rating and a 10 percent disability rating in recognition of 
this very fact.  The veteran apparently is in excellent 
physical and mental health and has a high school education.  
Furthermore, no medical opinion of record has been submitted 
suggesting that the veteran's hearing disabilities preclude 
him from any form of employment.  As such, the evidence fails 
to show that the veteran's service connected hearing 
disabilities preclude him from participating in a 
substantially gainful occupation.  Therefore, the criteria 
for a TDIU have not been met, and the veteran's claim is 
accordingly denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in May 2007, which informed the veteran of all the 
elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA treatment records have been obtained and there is no 
indication that the veteran was receiving any private 
treatment.  The veteran was also provided with a VA 
examination (the report of which has been associated with the 
claims file).  Additionally, the veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.  While the veteran submitted additional VA 
treatment records in October 2008, this evidence was 
essentially duplicative of information that was already 
contained in the veteran's claims file, as it simply 
addressed the fact that the veteran had difficulty hearing in 
loud restaurants, which had already been acknowledged.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.




ORDER

A TDIU is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


